            Case 1:20-cv-03046-TOR                  ECF No. 26           filed 10/08/20    PageID.221 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington
      COMMUNITY ASSOCIATION FOR
RESTORATION OF THE ENVIRONMENT, INC, et al.,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:20-CV-3046-TOR
                                                                     )
                                                                     )
               MAJESTIC FARM, LLC, et al,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: All claims and causes of action as to defendants Nicholas Struikmans and Janie Struikmans, as individuals in this matter
’
              are DISMISSED with prejudice. The action is dismissed without prejudice as to defendant Majestic Farm, LLC.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                                        on the parties' Joint Stipulation
     for Dismissal ECF No. 24.


Date: October 8, 2020                                                        CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                             Linda L. Hansen
